Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Anthony Lee McNair appeals the district court’s order adopting the recommendation of the magistrate judge and dismissing as frivolous McNair’s 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. McNair v. Tarboro Dist. Atty’s Office, No. 5:10-cv-*31200545-FL, 2011 WL 221711 (E.D.N.C. Jan. 25, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.